     Case 3:17-cv-01112-JLS-NLS Document 142 Filed 09/27/19 PageID.7571 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    SYLVESTER OWINO and JONATHAN                       Case No.: 17-CV-1112 JLS (NLS)
      GOMEZ, on behalf of themselves and all
12
      others similarly situated,                         ORDER CONTINUING HEARING
13                                     Plaintiffs,
                                                         (ECF Nos. 84, 97, 117, 128)
14    v.
15
      CORECIVIC, INC., a Maryland
16    corporation,
17                                   Defendant.
18
19          Presently before the Court are Plaintiffs’ Motions for Class Certification (ECF No.
20    84), Partial Summary Judgment (ECF No. 97), and to Exclude Evidence from Class
21    Certification Decision (ECF No. 128) and Defendant’s Motion for Judgment on the
22    Pleadings (ECF No. 117) (all together, the “Motions”). To accommodate its calendar, the
23    Court HEREBY CONTINUES the hearing the Motions from October 10, 2019, to
24    Thursday, November 14, 2019, at 1:30 p.m., in Courtroom 4D.
25          IT IS SO ORDERED.
26    Dated: September 27, 2019
27
28

                                                     1
                                                                                 17-CV-1112 JLS (NLS)
